Citation Nr: 1220851	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-36 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis, including as secondary to/aggravated by the Veteran's service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psoriasis, including as secondary to/aggravated by the Veteran's service-connected PTSD.

3.  Entitlement to service connection for hypertension, including as secondary to/aggravated by the Veteran's service-connected PTSD.

4.  Entitlement to service connection for coronary artery disease, including as secondary to/aggravated by the Veteran's service-connected PTSD.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to February 1946, including service in Asia during World War II.  Commendations and awards include a Combat Infantry Badge, a Bronze Star Medal, a World War II Victory Medal, and a Purple Heart Medal.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2009 and November 2010, the Board remanded the matter for additional evidentiary development.  

Upon return to the Board, it was determined in July 2011 that expert medical opinions were necessary from health care professionals in the Veterans Health Administration (VHA) of the Department of Veterans Affairs.  The Board determined that such expert opinions were necessary to address the complex medical questions raised by the appeal.  38 C.F.R. §20.901(a), (d) (2011).  In March 2012, the Veteran was furnished a copy of the medical expert opinions received by the Board, and he was provided 60 days to submit a response.  His service organization representative, The American Legion, responded in May 2012, by declaring that they had no further argument to submit.  No further evidence in support of the appeal has been received.  Although the expert medical opinion evidence was not considered by the RO, a waiver of RO jurisdiction by the Veteran is not required under these circumstances.  See 38 C.F.R. §§ 20.903(a), 20.1304(c) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the competent evidence establishes that it is less likely as not that the Veteran's arthritis, psoriasis, hypertension, and coronary artery disease were incurred during service or were caused or aggravated by a service-connected disability, particularly PTSD.  

2.  The Veteran's service-connected disabilities alone are not shown to prevent him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.  


CONCLUSIONS OF LAW

1.  The Veteran's arthritis is not due to disease or injury that was incurred in active service or proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

2.  The Veteran's psoriasis is not due to disease or injury that was incurred in active service or proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

3.  The Veteran's hypertension is not due to disease or injury that was incurred in active service or proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

4.  The Veteran's coronary artery disease is not due to disease or injury that was incurred in active service or proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

5.  The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, regarding the duty to notify, the Veteran was sent a letter in September 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what types of information and evidence was needed to establish a disability rating and effective date.  In light of the September 2007 letter, which was sent prior to the February 2008 rating decision on appeal, no further development is required with respect to the duty to notify.  

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his written testimonial statements in support of the claim are of record.  The Board has carefully reviewed such statements and medical records, but concludes that no available, pertinent evidence has been identified that remains outstanding.  

Also, the Veteran was afforded a VA examination in January 2008 to address the medical issues raised by the case.  The VA examination results, when considered in combination with March 2010 and June 2010 addendums, are adequate to decide the claim of entitlement to a TDIU.  In contrast, the VA examination is found inadequate to decide the service connection claims, as explained in more detail herein below, even when considered in combination with addendums issued in March 2010, June 2010, and December 2010.  Nonetheless, the Board obtained VHA medical expert opinions to address the medical issues raised by the service connection claims.  The Board finds that the VHA medical expert opinions, when considered in combination with the respective addendums, are adequate to decide the case because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed disorders in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the November 2010 Board remand directives.  A remand by the Board confers upon an appellant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board first directed the AMC/RO to associate with the claims file any further VA medical treatment records pertaining to the Veteran dating from November 30, 2009.  Upon remand, these VA treatment records were obtained and are currently associated with the Veteran's claims file.  

The Board then directed the AMC/RO to refer the issues of service connection for hypertension, heart disease, psoriasis, and arthritis back to the January 2008/March 2010 C&P examiner for an addendum to his opinion and also to send the claims file for review by a C&P examiner with regard to the Veteran's claim for TDIU if and only if the examiner found that any of the claimed disorders was aggravated by any service-connected disability, to include PTSD.  Upon remand, the matter was referred to the prior VA examiner, who issued an addendum opinion in December 2010.  Although the Board finds that this addendum is not adequate to decide the service connection claims, the Board subsequently obtained expert medical opinions from VHA, which are adequate to decide the case.  

Finally, the AMC/RO readjudicated the matter in a March 2011 supplemental statement of the case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the November 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

A.  Entitlement to Service Connection

The Veteran contends that service connection is warranted for arthritis, psoriasis, hypertension, and coronary artery disease (CAD).  In a September 2007 statement, he clarified that the claimed arthritis involved the elbows, knees, and low back, and the claimed psoriasis involved the elbows.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a) may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009).  The Board's duty is to consider all pertinent medical and lay evidence of record by assigning probative weight to that evidence based on its credibility and competency.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to a claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Veteran's primary contention is that the claimed disorders are secondary to his service-connected PTSD.  He also informed a VA examiner in January 2008 that he has had low back pain and arthritis of the elbows and knees since service in the 1940s.  This record thus raises alternative theories of entitlement involving direct and secondary service connection.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008) (the Board must consider all alternative theories of entitlement reasonably raised by the record).

The Board has considered both theories of entitlement, but finds after careful deliberation, that the weight of the more probative evidence is against the claims, for the following reasons.  

The Veteran served on active duty from June 1944 to February 1946, and participated in combat during World War II.  He was awarded the Bronze Star with an Oak Leaf Cluster and the Purple Heart.  The Veteran's service treatment records (STRs) make no reference to chronic cardiovascular or arthritic disabilities, but the February 1946 service separation examination documents that he was treated for "jungle rot, hands and feet" in May 1945.  On physical examination at separation "jungle rot" of the feet was observed, and his blood pressure was 120/80.    

The available post-service evidence includes a September 1998 letter from a private radiologist written to the Veteran.  The radiologist explained to the Veteran that magnetic resonance imaging scan (MRI) results, which were reviewed with a neuroradiologist, showed "fairly significant" degenerative arthritis; mild compression deformity/fracture of the thick lumbar vertebrae; and a hemangioma within this vertebra.  It was further explained that scar tissue was most likely causing his troubles.  

On VA examination in January 2008, the Veteran gave a history of arthritis of the elbows and knees since the 1940s with surgery or injury to the elbows and knees.  He also gave a history of low back pain starting during service in the 1940s, although lumbar spine arthritis was not diagnosed until 1992, and he underwent lumbar laminectomy in 1995.  The Veteran also gave a history of hypertension and psoriasis since the 1970s, and CAD with stent placement in 2003.  

Service connection is currently in effect for PTSD, bilateral hearing loss, bilateral tinnitus, right eye shell fragment wound residuals with retained metallic fragments and a corneal retinal scar, right little (fifth) finger shell fragment wound scar residuals, and the residuals of malaria.   

In August 2007, the Veteran submitted a newspaper article in support of his claim titled "Study of Nearly 2,000 Veterans Finds That War Trauma May Lead to Future Heart Disease."  The article conveys that a study of 1,946 male veterans of World War II and Korea suggested that veterans with PTSD symptoms were at greater risk of myocardial infarctions as they age and "have more autoimmune diseases such as arthritis and psoriasis."  It explains that "[t]he continual release of adrenaline prompted by these [PTSD] symptoms may wear down the cardiovascular system."  


In connection with the instant appeal, the Veteran underwent a VA examination in January 2008.  Based on a record review and clinical evaluation, the VA examiner provided diagnoses corresponding to the claimed disorders, and then opined that the Veteran's hypertension, CAD, degenerative disc disease of the lumbar spine, psoriasis, and arthritis of the bilateral knees and elbow were less likely as not secondary or related to the Veteran's PTSD conditions.  (The VA examiner also noted without explanation that there was no diagnosis of arthritis of his elbows).  

As a rationale for this opinion, the January 2008 VA examiner reasoned that the Veteran's claims file is negative for the above conditions.  Also, according to the VA examiner, a review of the available medical records shows no diagnosis of arthritis of his elbows and knees, there is a diagnosis of degenerative disc disease of the lumbar spine with radiculopathy which started in 1992, and there is no medical evidence that can definitely establish the PTSD as causing heart disease, hypertension, arthritis and psoriasis.  

The January 2008 VA examiner additionally reasoned that the study submitted by the Veteran, which was done by the Archives of General Psychiatry, states that prolonged stress and significant levels of PTSD symptoms may increase the risk for [coronary artery disease] in older male veterans, and it also states that stress is a significant risk factor for psoriasis and hypertension.  According to the VA examiner, the study results suggest that PTSD and other types of severe psychological distress may actually cause heart disease.  The VA examiner declared, however, that while the relationship between severe stress exposures and heart disease has been confirmed in animal studies, this association has been difficult to establish in human studies.  Furthermore, the findings did not mention if other factors, such as smoking history, drug abuse, alcohol consumption, income, education, race and age were considered in the study.  

The January 2008 VA examiner summarized that the Veteran's claim of heart disease and arthritis of the joints and the spine all occurred before his diagnosis of PTSD.  The VA examiner finally found significant that the Veteran had successful personal and occupational activities until his transfer to an assisted living facility, and he currently claimed no stress since he moved back to his home.  

(The same VA examiner issued an addendum in March 2010, which simply restates the same opinion issued in January 2008.)  

In a further addendum, which was issued in June 2010, a different VA examiner (although co-signed by the same VA examiner who performed the examination in January 2008) opined that it is less likely as not that the Veteran's arthritis, hypertension, CAD, and psoriasis were aggravated by his PTSD.  The VA examiner reasoned that per the Veteran's own statements he appeared to be highly functional and was his wife's caretaker; he retired in 1984 due to age and duration of work.  

In a December 2010 addendum, the VA examiner who performed the prior examination in January 2008 again referred to the prior VA examination results and addendum, and then commented that the Veteran's medical conditions were not caused by his PTSD.  

In light of this record, the Board referred the matter to the VHA for expert medical opinions.  

Regarding the claimed arthritis, a VHA expert orthopedic surgeon reviewed the case in August 2011 and concluded that it is less likely as not that the Veteran's arthritic disabilities are etiologically related to his combat experiences.  The VHA expert reasoned that the Veteran's STRs make no reference to arthritic disabilities.  The VHA expert then opined that the Veteran's PTSD did not cause arthritis.  He explained that scientific research indicates that PTSD can cause rheumatoid arthritis, but not degenerative arthritis or osteoarthritis, and the Veteran does not have a diagnosis of rheumatoid arthritis.  Finally, the VHA expert opined that there is no medical evidence that indicates PTSD aggravates the degenerative arthritis.  

In a November 2011 addendum, the same VHA expert orthopedic surgeon again opined that PTSD did not cause the Veteran's arthritis.  The VHA expert explained in more detail that every scientific study, including the one referenced by the Veteran and a more recent and credible study from the VA Research Service and NY Academy of medication, (a copy of which the VHA expert enclosed and is now associated with the claims file), all indicate rheumatoid arthritis, not degenerative arthritis, as being more prevalent in veterans diagnosed with chronic PTSD, particularly comorbid or complex PTSD.  Here, the VHA expert reasoned, a history and physical examination performed in March 2010 clearly documents that the Veteran does not have inflammatory arthritis.  His arthritis is degenerative, secondary to wear-and-tear, and inactivity, and is therefore not related to his PTSD.  

Regarding psoriasis, a VHA expert, a Chief of Dermatology Service, reviewed the case in February 2012, including the Veteran's record and the scientific article, "Post Traumatic Stress Disorder and Physical Illness."  The VHA expert explained that the materials provided indicated that the Veteran's psoriasis began in the 1970s, which was several decades after his time in service in the 1940s, when he is said to have had jungle rot, and between the 1940s and the 1970s there is evidence that he did not have any abnormality of the hands or feet.  Jungle rot, according to the VHA expert, generally refers to fungal infections or maceration of the hands and feet.  The VHA expert concluded that while it is possible that psoriasis was given the name "Jungle Rot," it is more likely than not that the term applied to fungal infection.  Because there is no evidence for psoriasis during the Veteran's military service, and because "jungle rot" as a fungal condition is not pathologically or otherwise related to psoriasis, the VHA expert believed that it is less likely than not that the Veteran's diagnosed psoriasis had its onset during active service.  Further, he concluded that it is less likely than not that the psoriasis is etiologically related to the "jungle rot" and/or combat experiences during service.  Finally, he expressed his opinion that it is less likely than not that psoriasis otherwise originated during service.  (He cited August 2007 and February 2008 RO rating decisions finding as such).

The VHA expert went on to explain that psoriasis is believed to be an autoimmune condition that has a genetic basis.  He considered it as a condition for which one is born with the possibility of developing psoriasis and, in some of those people with such an inborn risk, the psoriasis does indeed develop at some point in their lives.  He explained that psoriasis is a common condition affective approximately 2 percent of the U.S. population.  According to the VHA expert, Dr. Boscarina, in his study, showed that psoriasis was more common among veterans reporting PTSD; however, a causal effect cannot be determined from this article.  Furthermore, as Dr. Boscarina explained, psoriasis is both common and probably the risk is determined at birth.  Thus, there is no one specific cause to which the clinical onset of psoriasis can be attributed.  Indeed, the VHA expert clarified, one could even come to the conclusion that some of the same genetic factors that put patients at risk for psoriasis, cardiovascular disease, etc., might also put them at risk for PTSD.  The VHA expert commented that this was only to point out that the causal relationships among these conditions are not understood, and therefore to indicate that it is impossible to ascribe psoriasis to PTSD.  Therefore, he believed it is less likely than not that the Veteran's psoriasis was caused by PTSD. 

Finally, the VHA expert commented that although stress makes many medical conditions worsen, this Veteran in the provided records had been found to have a minimal amount of psoriasis, mainly involving both elbows with 2 percent of body surface involved.  The VHA expert made clear that this, for practical purposes, was the minimum amount of skin disease necessary to make a diagnosis of psoriasis, a diagnosis which is made clinically.  Therefore, it was his opinion that one cannot say that the Veteran's PTSD aggravated his psoriasis, because he has the minimum amount.  Rather, before any opinion could be rendered on this issue, the Veteran would have to have substantially more psoriasis to guess as to whether the PTSD has aggravated his psoriasis, and the same argument holds for permanent worsening of psoriasis.  Therefore, the VHA expert reiterated, it is less likely than not that the Veteran's PTSD aggravated or permanently worsened his psoriasis.  

Included in the claims file at this point is a copy of a study titled "Posttraumatic Stress Disorder and Physical Illness.  Results from Clinical and Epidemiologic Studies," by Joseph A. Boscarino.  This study reports that there is both clinical and epidemiologic evidence supporting a link between exposure to psychological trauma and PTSD and the onset of chronic disease, particularly cardiovascular disease.  The report goes on to observe that this link may be related to altered neuroendocrine and immune system functions and the onset of specific immunoendocrine-related diseases.  "It appears the Vietnam veterans with comorbid PTSD had a greater risk for autoimmune diseases, especially rheumatoid arthritis, psoriasis, and hypothyroidism."  "We think that our study, together with recent epidemiologic and clinical studies, suggests a link between long-term exposure to severe psychological stress and the onset of [auto-immune diseases.  More conclusive evidence for this association will likely require more definitive research."    

Also included is a copy of a study titled "How stress gets under the skin: cortisol and stress reactivity in psoriasis."  It indicates that psychological stressors might contribute to the severity of chronic inflammatory diseases, such as psoriasis, and that the "[r]esults [of the study] suggest that daily stressors influence disease outcome in patients with psoriasis by affecting cortisol levels at moments of high stress."

Regarding hypertension and CAD, a VHA expert cardiologist reviewed the matter in July 2012, and came to the conclusion that it is less likely than not that the Veteran's hypertension and CAD are caused by his PTSD.  The VHA expert also opined that it is less likely than not that the Veteran's diagnosed hypertension and CAD did not increase in severity beyond their natural progression due to PTSD.  

In a December 2011 addendum, the VHA expert explained that there have been several studies, including the referenced article put forth by the Veteran, which have shown that PTSD is associated with increased risk of cardiovascular disease, which includes hypertension.  A direct link to coronary disease, however, has not been widely published.  The VHA expert noted in support that the Veteran had a diagnosis of CAD with stent implantation in 2003, as reported in his file; he also had history of hyperlipidemia, a risk factor for CAD.  The VHA expert found that with the preexisting risk factors for CAD to include hyperlipidemia, age, and gender, it is less likely than not that the Veteran's CAD is caused by his PTSD. 

Finally, the VHA expert cardiologist noted that an ECHO in 2008 showed normal myocardial function with normal ejection fraction, and no report of hypertensive heart disease.  Also, as recently as 2010 in his file, a reported blood pressure reading was not elevated.  Thus, according to the VHA expert, it is less likely than not that the Veteran's diagnosed CAD or hypertension was aggravated by his PTSD.  

After careful consideration of this record, the Board finds that the VHA medical expert opinions are the most probative evidence of record.  First, each examiner considered all relevant facts of the case, including the Veteran's own statements regarding the onset and continuity of his symptoms.  They also considered the newspaper article he submitted describing a link between PTSD and cardiovascular disease, as well as between PTSD and autoimmune diseases such as arthritis and psoriasis.  Thus, their opinions are found to be based on a comprehensive and factually accurate foundations.  

Second, each VHA expert provided clear and unequivocal opinions addressing all pertinent theories of entitlement raised by the Veteran.  The Board acknowledges that the VHA expert cardiologist in July 2012 opined that "[i]t is less likely than not that the Veteran's diagnosed hypertension and CAD did not increase in severity beyond their natural progression due to PTSD."  His use of a double negative could be understood to mean that he was reaching a favorable opinion regarding whether hypertension and CAD were aggravated by PTSD.  An overall reading of the cardiologist's opinion, however, makes clear that this was not his intention.  Most significantly in this regard, he restated his opinion later in the report without the use of the double negative ("it is less likely than not that the Veteran's diagnosed CAD or hypertension were aggravated by his PTSD").  The typographical error earlier in the opinion therefore does not materially diminish the otherwise highly probative value of this VHA expert cardiologist's opinion.  

Finally, the VHA experts all provided thorough and well-reasoned explanations supporting their conclusions.  Importantly, they explained why the newspaper article submitted by the Veteran and other pertinent studies did not support the appeal.  They also discussed the other potentially favorable evidence of record.  Thus, the VHA medical expert opinions, in short, consist of clear conclusions and supporting data with reasoned analyses connecting the data and conclusions.  These expert opinions therefore carry significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In contrast, the VA examiner who reviewed the matter in January 2008 impermissibly relied on the absence of evidence to support his unfavorable opinions.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  This materially diminishes the probative value assignable to the opinion, especially because the VA examiner appears to have disregarded the Veteran's own statements without explanation and undertook no studies to confirm or discount the absence of the claimed disorders.  The probative value assignable to the VA examiner's conclusions is also diminished because he provided no rationale explaining the basis for his unfavorable opinion.  Of particular concern, the VA examiner noted that there is no medical evidence that can "definitely" establish PTSD as causing heart disease, hypertension, arthritis and psoriasis.  Such reasoning indicates that there may be some, albeit not definitive, evidence showing PTSD as a cause for the disorders.  The VA examiner's failure to explain his reasoning prevents the Board from understanding how the VA examiner reached his unfavorable conclusion despite this apparent contradiction.  In other words, the lack of a fully articulated explanation and rationale fundamentally limits the probative weight assignable to the opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Veteran also provided his own opinion supporting his appeal.  As indicated, he informed the January 2008 VA examiner that he has been diagnosed with arthritis since service in the 1940s.  This statement is not credible evidence supporting the claim, however, because the contemporaneous evidence shows that he was not diagnosed with arthritis of any joint during service in the 1940s.  Thus, the  Veteran's own statements in this regard are not probative evidence supporting the appeal.  See Dalton, 21 Vet. App. at 36; see also Caluza, 7 Vet. App. at 511.  

Furthermore, to the extent he has offered his own opinion relating the claimed disorders to service or a service-connected disability, his own opinion is nonprobative.  The questions of causation in this case concern complex medical matters, which extend beyond an immediately observable cause-and-effect relationship.  This is made clear by the numerous VHA expert medical opinions required.  As such, the questions of etiology in this case may not be competently addressed by lay evidence.  Therefore, the Veteran's own opinion is nonprobative.  Moreover, even if assigned some limited probative value, the Veteran's own opinion is nevertheless outweighed by the highly probative VHA medical expert opinions.  Jandreau, 492 F.3d 1372, 1376-77.    

Finally, the Board finds that the newspaper article and studies of record provide some support for the Veteran's claim, but they must be assigned minimal probative weight.  Specifically, this evidence is not probative in this instant appeal because it does not address the specific circumstances of the instant Veteran's case.  Rather, the evidence is too general and inconclusive, especially when considered in combination with the other evidence of record, to outweigh the highly probative VHA expert medical opinions.  See Sacks,  11 Vet. App. at 317; Mattern, 12 Vet. App. at 228.  More importantly, the VHA medical experts considered this evidence, but carefully explained why it did not support the Veteran's case. Thus, it has limited probative value supporting the claims.  

In summary, the most probative evidence of record, which consists of the VHA medical expert opinions, weighs against the claims.  Therefore, the evidence is not at least in a state of relative equipoise in showing that the claimed arthritis, psoriasis, hypertension, or CAD, were at least as likely as not incurred during service or are secondary to a service-connected disability, particularly PTSD.  Thus, the claims must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Fagan, 573 F.3d at 1287-88.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Entitlement to a TDIU

The Veteran also contends that a TDIU is assignable in his case.  

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  In the instant case, the appeal arises from a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) filed by the Veteran in August 2007.   

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), which has been assigned a 30 percent schedular disability rating throughout the period of appellate review; bilateral hearing loss, which has been assigned a 20 percent schedular disability rating throughout the period of appellate review; tinnitus, which has been assigned a 10 percent schedular disability rating throughout the period of appellate review; right eye condition, residual shrapnel injury, with retained metallic foreign body and corneal retinal scar, postoperative pterygium removal, which has been assigned a 10 percent schedular disability rating throughout the period of appellate review; scar, right little fingers, residual of shell fragment wound, which has been assigned a noncompensable (zero percent) schedular disability rating throughout the period of appellate review; scar, well healed right small finger, residual of shrapnel wound, which has been assigned a noncompensable schedular disability rating throughout the period of appellate review; and malaria, which has been assigned a noncompensable schedular disability rating throughout the period of appellate review.  

The Veteran's combined disability rating has been 60 percent throughout the period of appellate review.  The Board notes that the Veteran's PTSD, bilateral hearing loss, tinnitus, right eye condition, scar of the right little fingers, and well-healed scar of the right small finger all result from multiple injuries incurred in action during World War II.  Thus, they are considered a single disability for purposes of determining whether the schedular criteria for a TDIU are met.  See 38 C.F.R. § 4.16(a).  The combined schedular rating for these disorders is 60 percent.  Thus, the Veteran satisfies the minimal schedular criteria for consideration of a TDIU as set forth in 38 C.F.R. § 4.16(a).

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant him to a TDIU alone.  A high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363.  

Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  See Van Hoose, 4 Vet. App. at 363; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 38 C.F.R. § 4.16.

In the present case, the evidence before the Board shows that the Veteran retired from his career as a sales engineer in 1984.  He underwent a VA PTSD examination in October 2006, and the VA examiner found that the Veteran developed some symptoms of PTSD coinciding with his retirement.  The VA examiner found, however, that the Veteran's symptoms had not interfered with his employability.  

The Veteran underwent a second VA examination in March 2010.  He informed the VA examiner that he could not work due to hypertension, heart disease, joint arthritis, and lumbar spine condition.  He further reported that his arm scars, hearing loss, eye condition, and history of malaria had never been an impediment to employment.  After performing a thorough clinical evaluation, the VA examiner concluded based on the examination results that the Veteran was neither totally disabled nor unemployable for any service-connected condition, which will continue until his demise.  The VA examiner reasoned that per the Veteran, his service-connected issues were not impediments to employment in any field and never had been.  Rather, he suffered from multiple nonservice-connected medical conditions that would render it impossible for the average person to obtain and maintain substantially gainful employment, but only if it is reasonably certain that such disabilities will continue throughout life, without regard to advancing age. 

Based on this record, the Board finds that it is less likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and without regard to his nonservice-connected medical disorders or age.  Rather, the evidence demonstrates that it is a combination of his service-connected and nonservice-connected disabilities that cause his unemployability.  The Board finds the October 2006 and March 2010 VA examinations particularly persuasive as they were based on consideration of the particular circumstances of the Veteran's case, including his own assertions, and are clearly and unequivocally stated.  These opinions are also uncontroverted by the remaining evidence of record, including the Veteran's own statements.  Thus, they are highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In light of the foregoing, the Board finds that the Veteran's overall service-connected disability picture alone is not manifested by a degree of impairment preventing him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.  Thus, an award of a TDIU is not warranted here.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990)


ORDER

Service connection for arthritis is denied.

Service connection for psoriasis is denied.  

Service connection for hypertension is denied.  

Service connection for coronary artery disease is denied.  	

A total rating based on individual unemployability by reason of service-connected disability is denied.  




____________________________________________
S. C. KREMBS
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


